Citation Nr: 9901444	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  97-13 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for status post 
hernioplasty, epigastric ventral hernia, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1958 to July 1961 
and from November 1961 to August 1962. 

This case comes before the Board of Veterans Appeals (Board) 
from an appeal of a rating decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veteran Affairs (VA), in which the RO declined to increase 
the disability rating for service connected status post 
hernioplasty, epigastric ventral hernia above 20 percent.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans Appeals (Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § .3321 (b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321 (b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Boards denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extra schedular rating is a component of 
the appellants claim and the appellant had full opportunity 
to present the increased rating claim before the RO.  
Bagwell, at 339.  Consequently, the Board will consider 
whether this case warrants the assignment of an 
extraschedular rating.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that the symptoms of his 
ventral hernia disability following hernioplasty warrant a 
disability rating higher than 20 percent.  He specifically 
alleges that he has tenderness and cramping in the naval area 
of his stomach when leaning, crawling or lifting heavy 
objects.

DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for an increased rating for 
status post hernioplasty, epigastric ventral hernia.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veterans service connected status post hernioplasty, 
epigastric ventral hernia is manifested by a small protrusion 
of the stomach muscles in the naval area of the stomach with 
a small hernia scar, and complaints of tenderness and slight 
cramping, especially when leaning, crawling or lifting any 
heavy objects.


CONCLUSION OF LAW

The criteria for an assignment of a rating above 20 percent 
for status post hernioplasty, epigastric ventral hernia have 
not been satisfied.  38 U.S.C.A. §  1110, 5107 (West 1991); 
38 C.F.R. §  3.321, 4.1, 4.3, 4.7, 4.115, Diagnostic Code 
7339 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  See also 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
veteran has not alleged that any records of probative value 
that may be obtained, and which have not already been 
associated with his claims folder, are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed and the duty to assist the claimant, 
as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  In April 1991, the RO granted service 
connection for status post hernioplasty for repair of 
epigastric ventral hernia.  The RO evaluated the disability 
as noncompensable with an effective date of October 12, 1990, 
the date of the veterans claim.  As the basis for this 
decision, the RO relied on the veterans service medical 
records that indicated that the veteran complained of a 
hernia in May 1960, stating that he had the hernia for many 
years.  In March 1961, the veteran complained that recent 
inservice heavy work was causing him occasional sharp pain in 
the area of his hernia.  He was diagnosed with an epigastric 
hernia and underwent a hernioplasty that same month.  No 
postoperative symptoms were noted.  At the time of the April 
1961 rating decision, the veterans hernia condition was 
asymptomatic, with a well healed, nontender surgical scar.     

In November 1991, the veteran complained of recurrent pain in 
the area of his prior hernia operation, as well as pain in 
his inguinal region.  He was admitted to a VA hospital and 
underwent umbilical hernia repair related to his prior 
hernia, and also bilateral inguinal hernia repair that was 
later determined to not be service related.  A February 1992 
rating decision granted a temporary 100 percent convalescence 
rating for the period of November 5, 1991 to December 31, 
1991, followed by a return to a noncompensable rating from 
January 1, 1992.  The RO increased the rating for the 
veterans epigastric ventral hernia condition from 
noncompensable to 20 percent disabling in March 1997, based 
on evidence from the veterans family physician, Dr. Frank W. 
Bowen, M.D.  Dr. Bowen stated in a February 1997 letter to VA 
that the veteran had developed a diasthesis of the abdominal 
rectus muscle that produced a hernia-like protrusion from his 
umbilicus region.   

As indicated above, the veteran has appealed the assignment 
of a 20 percent rating for his service connected status post 
hernioplasty, epigastric and ventral hernia, and contends 
that a higher rating is warranted.  After a review of the 
records, the Board finds that the evidence does not support 
his claim for an increased evaluation.

Service connected disabilities are rated in accordance with 
the VAs Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

The current 20 percent rating has been assigned under 
Diagnostic Code 7339.  A postoperative ventral hernia is 
rated as 100 percent disabling when the hernia is evaluated 
as massive, with persistent, severe diastasis of recti 
muscles or extensive diffuse destruction or weakening of 
muscular and fascial support of abdominal wall so as to be 
inoperable.  A 40 percent rating is warranted for a 
postoperative ventral hernia that is large, and not well 
supported by belt under ordinary conditions.  A 20 percent 
rating applies when the hernia is small, and not well 
supported by belt under ordinary conditions, or healed 
ventral hernia or post-operative wounds with weakening of 
abdominal wall and indication for a supporting belt.

A review of the evidence does not find sufficient evidence to 
warrant an increased rating for the veterans postoperative 
epigastric ventral hernia condition.  To warrant an increase 
to 40 percent, the evidence must support a finding of a large 
postoperative ventral hernia that is not well supported by a 
belt.  The evidence from the most recent VA examination, in 
July 1997, shows that the veteran has a four centimeter 
umbilical scar from his umbilical hernia repair that is well 
healed and nontender.  The examiner found a 4 finger 
breadth epigastric hernia, which is reducible, superior to 
the scar after the veteran explained that he noticed a bulge 
while exercising with his wife four to five months earlier.  
During his October 1997  RO hearing, the veteran testified 
that he had a stomach protrusion that was tender and caused 
slight cramping, but did not cause severe pain.  He described 
his condition as being worse when leaning over, crawling or 
lifting objects.  He stated that this condition does not last 
long and goes away by itself.  He further testified that the 
bulge above the scar was the same size as it was at the time 
of his VA examination in July 1997.         

The record also includes letters from Dr. Frank W. Bowen, 
M.D., relating to assessments of the veterans hernia 
condition.  In January 1997, Dr. Bowen stated that the 
veteran has developed a diasthesis of the abdominal 
rectus muscle producing a hernia-like protrusion in the 
umbilicus region, and recommended an abdominal support belt.  
After the ROs March 1997 rating decision that increased the 
disability rating to 20 percent, Dr. Bowen wrote another 
letter in May 1997 to VA stating that he believed that the 
veterans ventral hernia had increased in size and was now 
very large, and not supported by a belt.  Dr. Bowen did 
not provide any further elaboration on how he made this 
determination.  In a similar letter to VA that same month, 
Dr. Bowen stated that the veterans ventral hernia prevents 
him from doing any lifting or straining of any kind.  He 
stated that further surgery may or may not help the veterans 
condition.  

The Board acknowledges that Dr. Bowen has described the 
veterans hernia as very large, without a reported 
measurement of the size of the hernia.  The main distinction 
between the assignment of a 20 percent versus a 40 percent 
rating is the size of the hernia.  A hernia that is not well 
supported by a belt under ordinary conditions is rated 20 
percent when small and 40 percent when large.  The Board 
finds that this four finger breadth hernia is more 
appropriately described as a small hernia.  Moreover, going 
to the second element of whether the hernia is well supported 
by a belt under ordinary conditions, the Board notes that the 
VA examiner described the hernia in July 1997 as reducible, 
and did not indicate that it would not be well supported by a 
belt.  Dr. Bowen states in his May 1, 1997, letter, however, 
that the hernia is not supported by a belt.  Later in May 
1997, he reports that the hernia is located above the 
umbilicus and a abdominal belt would not be beneficial, 
which implies that it is the location of the hernia that 
would affect the effectiveness of an abdominal belt.  The 
veterans testimony is consistent with this interpretation of 
Dr. Bowens statement.  In contrast, Dr. Bowen reported in 
January 1997 that the veteran would benefit with an abdominal 
support.  Thus, Dr. Bowens statements are somewhat 
contradictory.  The evidence as a whole does not clearly 
indicate that the veterans small hernia is not well 
supported by a belt under ordinary conditions.

The Board has also considered the veterans description of 
his condition as consisting of tenderness and slight 
cramping.  In his RO hearing, he described, and showed, a 
small hernia scar.  The Board acknowledges that the evidence 
reveals that the veteran cannot lift heavy objects.  However, 
the record is not clear as to how much of this limitation of 
physical activity is caused by his postoperative epigastric 
hernia, as opposed to his nonservice connected postoperative 
bilateral inguinal hernia.  Without discounting the 
observations of Dr. Bowen, the Board is persuaded by the 
veterans testimony and the July 1997 VA examination report 
that the present ventral hernia condition does not merit an 
increased rating.  In light of the veterans history of 
hernia operations and his ability to perform all but heavy 
lifting functions, the Board does not find that this four 
finger breadth hernia protrusion to be a large ventral 
hernia that would warrant an increased rating.  The Board 
also notes that the existence of the requirements for the 
assignment of a 100 percent rating is neither contended nor 
shown.

The assignment of a 20 percent disability rating according to 
the Schedule does not, however, preclude the Board from 
granting a higher rating for this disability.  In exceptional 
cases where schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service connected disability is made.  38 C.F.R. 
§ 3.321 (b)(1) (1998).  The Board must find that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings, to 100 percent, 
exists in the Schedule for greater disability of a 
postoperative ventral hernia, but the record does not 
establish a basis to support a higher rating under the 
Schedule.  The Board also finds no evidence in this case of 
an exceptional disability picture.  The record does not show 
that the veteran has required frequent hospitalization or 
treatment for his ventral hernia.  He has had one surgical 
repair of his ventral hernia, coincident with repair of his 
non-service connected inguinal herniae, since his discharge 
from service.  He has also received some outpatient treatment 
for soreness related to his hernia, but it appears that much 
of this was during the time leading up to and immediately 
after his hernioplasty.  The Board does not find that this 
treatment over the approximately 35 years since service 
discharge is remarkable enough to warrant extraschedular 
consideration.  The record also does not show that the 
veterans ventral hernia condition has markedly interfered 
with his employment.  He has testified that he can no longer 
lift heavy objects while working.  He also reported, in 
written statements in May and September 1997, that he is a 
merchant in a combination convenience store, Laundromat and 
gas station, and that his service-connected hernia prevents 
him from doing the normal lifting necessary to conduct his 
business.  Despite this limitation, the record does not show 
that his ventral hernia disability alone has prevented or 
hindered his attempts to continue this work.  For the reasons 
noted above, the Board concludes that the impairment 
resulting from this disability is adequately compensated by 
the rating now assigned, and that extraschedular 
consideration under 38 C.F.R. § 3.321(b) (1998) is not 
warranted.


ORDER

An increased rating for status post hernioplasty, epigastric 
ventral hernia is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
